NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DONALD CATHERINE,                               No.    20-16975

                Plaintiff-Appellant,            D.C. No.
                                                2:19-cv-01487-JAM-DB
 v.

WELLS FARGO BANK, N.A.,                         MEMORANDUM*

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted November 18, 2021**
                             San Francisco, California

Before: SCHROEDER, W. FLETCHER, and MILLER, Circuit Judges.

      Donald Catherine sued Wells Fargo Bank in California state court, alleging

that it mishandled the servicing of his home loan. He asserted claims under

California law and the Real Estate Settlement Procedures Act (RESPA), 12 U.S.C.

§ 2605(e). Wells Fargo removed the case to the Eastern District of California based


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
on diversity and federal-question jurisdiction. The district court dismissed the

complaint for failure to state a claim and denied Catherine’s motion for leave to

amend. Catherine appeals. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      We begin with Catherine’s argument that the district court lacked subject-

matter jurisdiction, which we consider even though it was raised for the first time

on appeal. See Herklotz v. Parkinson, 848 F.3d 894, 897 (9th Cir. 2017). Catherine

contends that the district court lacked jurisdiction under 28 U.S.C. § 1332 because

Wells Fargo maintains a “principal place of business” in California, destroying

complete diversity between the parties. But see Rouse v. Wachovia Mortgage, FSB,

747 F.3d 707, 709 (9th Cir. 2014) (holding that a national bank “is a citizen only of

the state in which its main office is located”); Wachovia Bank, N.A. v. Schmidt, 546

U.S. 303, 307 (2006) (noting that the location of a bank’s main office is

determined by its articles of association). Even if that were true, the district court

also had subject-matter jurisdiction under 28 U.S.C. § 1331. Catherine’s RESPA

claims arose under federal law, and supplemental jurisdiction extended to the

related state-law claims. See City of Chicago v. International Coll. of Surgeons,

522 U.S. 156, 164–65 (1997). The district court had jurisdiction to adjudicate and

dismiss Catherine’s state-law claims at the same time as it dismissed the RESPA

claims. See Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639–40 (2009).


                                           2
      Turning to the merits and reviewing de novo, Okwu v. McKim, 682 F.3d

841, 844 (9th Cir. 2012), we conclude that the district court correctly dismissed

Catherine’s RESPA causes of action for failure to state a claim. Catherine failed to

allege facts sufficient to show that he suffered actual damages as a result of Wells

Fargo’s purported RESPA violations, a required element of a RESPA claim. 12

U.S.C. § 2605(f)(1)(A); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Nor did

Catherine establish a “pattern or practice of noncompliance with the requirements

of” RESPA that would entitle him to statutory damages. 12 U.S.C. § 2605(f)(1)(B).

      The district court did not abuse its discretion in denying Catherine’s motion

for leave to file an amended complaint because it correctly determined that further

amendment would be futile. See Kroessler v. CVS Health Corp., 977 F.3d 803, 807

(9th Cir. 2020). Catherine’s proposed amended complaint contains conclusory

assertions of damages similar to those in his first complaint. And while the

proposed amended complaint includes additional facts about the harm that

Catherine suffered, it does not plausibly allege that such harm was caused by Wells

Fargo’s failure to respond to Catherine’s written requests for information in

violation of RESPA.

      Catherine does not appeal the dismissal of his state-law claims, so we do not

review them. United States v. Salman, 792 F.3d 1087, 1090 (9th Cir. 2015).

      The motion for leave to file a supplemental brief (Dkt. No. 27) is granted.


                                          3
AFFIRMED.




            4